Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 16, 2021

                                      No. 04-21-00225-CV

                                         Regina Cyphers,
                                            Appellant

                                                 v.

CHILDREN'S ALLIANCE OF SOUTH TEXAS, Lorelei Iris Voronin, Christina Martinez and
                          Alexandra Torres,
                             Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-CI-01494
                           Honorable Aaron Haas, Judge Presiding


                                         ORDER
        On January 25, 2021, Regina Cyphers sued Children’s Alliance of South Texas and other
defendants for, inter alia, defamation. On May 11, 2021, the trial court granted the defendants’
motion to dismiss under the TCPA. See TEX. CIV. PRAC. & REM. CODE ANN. § 27.003(a). In its
order, the trial court noted that “the Court will determine the reasonable and necessary amount of
fees and costs to award to Defendants against Plaintiff at a future hearing.”
       On June 2, 2021, Regina Cyphers, representing herself, filed a notice of appeal.
       Generally, “an appeal may be taken only from a final judgment. A judgment is final for
purposes of appeal if it disposes of all pending parties and claims in the record, except as
necessary to carry out the decree.” Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.
2001).
        Here, the trial court’s order expressly states it has not yet determined the court costs and
reasonable attorney’s fees and expenses that it must award to the defendants. See TEX. CIV.
PRAC. & REM. CODE ANN. § 27.009(a) (mandatory costs, sanctions); Leniek v. Evolution Well
Servs., LLC, No. 14-18-00954-CV, 2019 WL 438825, at *2 (Tex. App.—Houston [14th Dist.]
Apr. 2, 2019, no pet.) (mem. op.). The trial court’s May 11, 2021 order did not dispose of all
parties and claims. Cf. Lehmann, 39 S.W.3d at 200 (noting “[t]he intent to finally dispose of the
case must be unequivocally expressed in the words of the order”); Leniek, 2019 WL 438825, at
*2 (determining an order that granted a TCPA motion to dismiss but did not determine or award
court costs and reasonable attorney’s fees and expenses was “an unappealable interlocutory
order”).
        We ORDER Appellant Regina Cyphers to show cause in writing within TEN DAYS of
the date of this order why this appeal should not be dismissed for want of jurisdiction. See TEX.
R. APP. P. 42.3(a). If Appellant does not timely provide written proof as ordered, this appeal will
be dismissed. See id.
       All other appellate deadlines are SUSPENDED pending further order of this court.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of July, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court